Case 1:20-cv-10160-DJC Document1 Filed 01/24/20 Page1of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case rit

eo

IN CLERKS OFFICE
UNITED STATES DISTRICT COURT
> 7

ee
for the enon UM OU Py td

District of Massachusetts

weg ane ADMIT
a CISTRIOT GGUS
or ne

sp om ar ft
Med

Case No.

 

(to be filled in by the Clerk's Office)

Wichube rvs

Plaintiff(s)
(Write the fill name of each plaintiff who is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
A
Jury Trial: (check one) [| Yes No
)

-v- )
)
)
)
)
)
)
)

Brothowss lo rep: © Netti

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Street Address Yoo! Cule A106 FCA Ue.

City and County Willer fUassCDlbo.
State and Zip Code We ASS 02186 .

Telephone Number G17 F807 BPI
E-mail Address Aer sn GB Crake (or _.

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page } of 5
Case 1:20-cv-10160-DJC Document1 Filed 01/24/20 Page 2 of5

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

i. ta KK Women? LtoP hi 222
olen Ho SA #20,

Ws francs Skee
Do. She, ae

ASS O2/ BH

6M - T3K-SFS OD _

Rarvonr Od 08 ney LA
Yeofow _

WS Ftoncis. Stl.
[SoS®ie+v

LASS OLUS
—O/Z-F32-5STOO

 

Lonk
ee: OG
WS fi LesyCrs Qdzer ke
. PeStb-v |
ASS C256
Ol7- Taya ~S5OO
MA

 

 

Page 2 of 5
Case 1:20-cv-10160-DJC Document1 Filed 01/24/20 Page 3 of 5

Pro Se | (Rev. 09/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
[& [Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

_ VO camsackox Crk [orate 5 oes

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) 4/] chaler Proven , is a citizen of the
State of (name) MA SSxy hau Seta .

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name)

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name) Acaw, Wor Mere} ud > is a citizen of
the State of (name) ; foos Cott UB . Oris acitizen of

(foreign nation)

 

Page 3 of 5
Case 1:20-cv-10160-DJC Document1 Filed 01/24/20 Page 4of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

III.

IV.

b. If the defendant is a corporation

The defendant, (name) Laulea / Lon 4 , is incorporated under
the laws of the State of (name) Vid SOQ MU LOE e Z = and has its

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Sexual horeesS wort Ar, OlScnitrrabear

Relief

 

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. .
Nv

pau acum ee Cour fo- Got

Grd ser fle Nana0s tiene Oo OE
l cpararna BO’ ak Woe que fuetic
Voces -TentpetR Onc Bley vector’
Case 1:20-cv-10160-DJC Document1 Filed 01/24/20 Page5of5

Pro Se | (Rev. 09/16} Complaint for a Civil Case

 

Ack 106k Paclucle. Cor htate trAl dato

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: /-2 3 —2o 20 ©

Signature of Plaintiff pV; holo
Printed Name of Plaintiff Ni holix

For Attorneys

  

Date of signing: /-23-20 ZO -

Signature of Attorney NA cbitn 6 kre Say,

Printed Name of Attorney

 

 

Bar Number

Name of Law Firm ee . ;
Street Address oo Bue ALE se Ane. , fitter
State and Zip Code ME ayl &

Telephone Number . bf ‘2
E-mail Address . ViYie, rees GB (> wale CO es

 

Page 5 of 5
